DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 11, 14, 18 and 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11,231,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are substantially the same structure as that of the parent case. The instant claims contain the same limitations as the parent case but arranged in different dependencies. Thus some of the dependent claims are the same as previous independent claims and some groups of claims are the same as previously claimed. Rearranging claim parts or structure would have been a matter of obviousness that does not require a teaching reference. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 11, 21-24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson, US Patent No. 4,972,762.
Regarding claim 21, Nilsson discloses a firearm mount (1) for supporting a firearm assembly including an upper receiver (2) and a barrel (3) having barrel lug structure (4 with lugs 18), the firearm mount comprising: a main body (10), the main body including a rear portion and a forward portion (5), the forward portion configured to be received in the upper receiver (figure 1); a lock (8 inter alia) supported by the main body, the lock comprising at least one locking lug (9), the at least one lock being movable with respect to the forward portion between an unlocked position and a locked position, the lock being configured to be movable with respect to the main body to permit movement of the lock from the unlocked position to the locked position, when the forward portion is in the upper receiver and the at least one locking lug is in the barrel, to locate the at least one locking lug for engaging the barrel lug structure to obstruct removal of the firearm assembly from the main body (4:66-5:50 discloses lugs 9 are in an unlocked configuration in figure 15 permitting removal of 1 and in a locked configuration in figure 14 preventing removal of 1); a lock actuator (13, 12, 21, inter alia) supported by the main body and moveable relative to the main body, the lock actuator operatively coupled to the lock to move the lock between the unlocked and locked positions (4:66-5:50 discloses how 13 is moveable relative to the body and serves to operatively move 8 between a locked and unlocked position); and a retainer (15/15’ with 52/52’) configured to retain the lock in position with respect to the main body to retain the lock in at least one of the unlocked position or the locked position (5:62-6:52 discloses movement of the locking retainer 52’ between two positions in which the lock is permitted to be rotated or prevented from being rotated)
Regarding claims 22-24, Nilsson further discloses the retainer is configured to retain the lock in position with respect to the main body to retain the lock in the unlocked position and the locked position (5:62-6:52 discloses the retainer 52’ is moveable to retain a locked position of the lock and prevent movement of the lock and 52’ is moveable from the locked position to an unlocked position to allow movement of the lock)

Regarding claim 27, Nilsson further discloses the retainer comprises a detent (52’) arranged to retain the lock in at least one of the unlocked position or the locked position (in locked position when detent 52’ is in recess 127).  
Regarding claim 28, Nilsson further discloses the detent is receivable in a first recess (129) to retain the lock in the unlocked position (5:62-6:52)   
Regarding claim 29, Nilsson further discloses the detent is receivable in a second recess (127) to retain the lock in the locked position (5:62-6:52).  

Regarding claim 2, Nilsson further discloses the at least one locking lug is supported to be movable with respect to forward portion between the unlocked and locked positions about an axis of rotation, the axis of rotation extending along a length of the main body (4:66-5:50 discloses the lugs 9 rotating about a longitudinal axis between a locked and unlocked position).
Regarding claim 3, Nilsson further discloses the at least one locking lug has a barrel lug structure abutment surface (rear face of 9) arranged to engage the barrel lug structure (18) when the forward portion is received in the upper receiver, the at least one locking lug is in the barrel, and the lock is moved to the locked position, the barrel lug structure abutment surface facing rearward toward the rear portion of the main body (4:66-5:50)
Regarding claim 4, Nilsson further discloses the at least one locking lug is sized and shaped to be passed forward through a recess (17) of the barrel lug structure to locate the at least one locking lug to be moved to the locking position for obstructing removal of the firearm assembly from the main body (4:66-5:50)
Regarding claim 5, Nilsson further discloses the at least one locking lug comprises a plurality of locking lugs (figures 3 and 15 for example shows at least 3 lugs 9), each of the locking lugs located to engage the barrel lug structure to obstruct removal of the firearm assembly from the main body when the forward portion is in the upper receiver, the plurality of locking lugs are in the barrel, and the lock is moved to the locked position (4:66-5:50)
Regarding claim 11, Nilsson further discloses the lock actuator and lock are rotatable about an axis of rotation extending along a length of the main body (10 and 8 are rotatable about a longitudinal axis).

Allowable Subject Matter
Claims 14, 18, 20, 25, 26 and 30-32 are rejected under double patenting only and would otherwise be objected to as being dependent upon a rejected base claim, and appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and approval of a Terminal Disclaimer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641